Fitzgerald v City of New York (2016 NY Slip Op 05452)





Fitzgerald v City of New York


2016 NY Slip Op 05452


Decided on July 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2016

Mazzarelli, J.P., Friedman, Andrias, Webber, Gesmer, JJ.


1694N 304808/09 83839/10

[*1] Michael Fitzgerald, Plaintiff,
vThe City of New York, et al., Defendants-Respondents, International Contractors Services, LLC, Defendant-Appellant. 
The City of New York, Third-Party Plaintiff,
-against-vA.H. Harris & Sons, Inc, et al., Third-Party Defendant-Respondent, International Contractors Services, LLC, Third-Party Defendant-Appellant.


Baxter Smith & Shapiro, P.C., Hicksville (Sim R. Shapiro of counsel), for appellant.
Fabiani Cohen & Hall, LLP, New York (William C. Lamboley of counsel), for the City of New York, respondent.
Law Office of James J. Toomey, New York (Michael J. Kozoriz of counsel), for A.H. Harris & Sons, Inc, respondent.

Order, Supreme Court, Bronx County (Laura G. Douglas, J.), entered August 4, 2015, which, inter alia, granted the motion of defendant/third-party plaintiff City of New York and cross motion of defendant/third-party defendant A.H. Harris & Sons, Inc. for an order conditionally striking International Contractors Services' third-party answer, unanimously affirmed, without costs.
The IAS court providently exercised its discretion in conditionally striking third-party defendant International Contractor Services' third-party answer based on its repeated failure to comply with discovery directives (see e.g. Loeb v Assara N.Y. IL.P., 118 AD3d 457, 457 [1st Dept 2014]). We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 7, 2016
DEPUTY CLERK